United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3713
                                   ___________

Sintia E. Solares,                      *
                                        *
            Petitioner,                 *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
                    1
Eric H. Holder, Jr., United States      *
Attorney General,                       *    [UNPUBLISHED]
                                        *
            Respondent.                 *
                                   ___________

                             Submitted: April 7, 2009
                                Filed: April 14, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Guatemalan citizen Sintia Solares petitions for review of an order of the Board
of Immigration Appeals (BIA), which affirmed an Immigration Judge’s (IJ’s) denial
of her application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). We deny the petition.



      1
       Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       We review the denial of asylum under a substantial-evidence standard, and will
uphold the BIA’s findings unless the evidence “was so compelling that no reasonable
factfinder could fail to find the requisite fear of persecution.” INS v. Elias-Zacarias,
502 U.S. 478, 481, 483-84 (1992); see also Cooke v. Mukasey, 538 F.3d 899, 903 (8th
Cir. 2008) (where BIA affirms without opinion, IJ’s decision is final agency
determination for purposes of judicial review). We agree with the IJ that Solares
neither suffered past persecution on account of a protected factor, see Quomsieh v.
Gonzales, 479 F.3d 602, 606 (8th Cir. 2007) (absent physical harm, incidents of
harassment and unfulfilled threats of injury are not persecution), nor offered credible,
specific evidence that a reasonable person in her position would fear persecution if
returned to Guatemala, see Makatengkeng v. Gonzales, 495 F.3d 876, 881 (8th Cir.
2007) (to show well-founded fear of future persecution, alien must show fear is both
subjectively genuine and objectively reasonable; alien may establish objective
component with credible, direct, and specific evidence); Setiadi v. Gonzales, 437 F.3d
710, 714 (8th Cir. 2006) (allegations of general fear of persecution because of isolated
acts of violence against someone other than petitioner are usually insufficient to
establish fear of future persecution).

       Because Solares’s asylum claim fails, her request for withholding of removal
fails as well; and the IJ correctly noted that separate analysis of Solares’s request for
CAT relief was unnecessary. See Alemu v. Gonzales, 403 F.3d 572, 576 (8th Cir.
2005).
       Accordingly, we deny the petition.
                          ______________________________




                                          -2-